

115 HR 3150 IH: Helicopter Fuel System Safety Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3150IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Perlmutter (for himself and Mr. Polis) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to helicopter crash resistant fuel systems, and for other purposes. 
1.Short titleThis Act may be cited as the Helicopter Fuel System Safety Act. 2.Helicopter crash resistant fuel systems (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following: 
 
44736.Fuel system crash resistance 
(a)Prohibition 
(1)In generalA person may not operate a covered rotorcraft in United States airspace unless the design of the rotorcraft is certified by the Administrator of the Federal Aviation Administration to— (A)comply with the requirements under paragraphs (1), (2), (3), (5), and (6) of section 27.952(a) and section 27.952(f) or paragraphs (1), (2), (3), (5), and (6) of section 29.952(a) and section 29.952(f) of title 14, Code of Federal Regulations, applicable to the category of the rotorcraft; or 
(B)employ other means acceptable to the Administrator to provide an equivalent level of fuel system crash resistance. (2)Covered rotorcraft definedIn this subsection, the term covered rotorcraft means a rotorcraft for which manufacture was completed, as determined by the Administrator, on or after the date that is 1 year after the date of enactment of this section. 
(b)Administrative provisionsThe Administrator shall— (1)expedite the certification and validation of United States and foreign type designs and retrofit kits that improve fuel system crashworthiness; and 
(2)not later than 180 days after the date of enactment of this section, and periodically thereafter, issue a bulletin to— (A)inform rotorcraft owners and operators of available modifications to improve fuel system crashworthiness; and 
(B)urge that such modifications be installed as soon as practicable. (c)Rule of constructionNothing in this section may be construed to affect the operation of a rotorcraft by the Department of Defense.. 
(b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:   44736. Fuel system crash resistance.. 